             Case 2:18-cr-00465-SPL Document 51 Filed 11/07/18 Page 1 of 5



 1 Thomas H. Bienert, Jr. (Cal. Bar No. 135311, admitted pro hac vice)
   tbienert@bmkattorneys.com
 2 Whitney Z. Bernstein (Cal. Bar No. 304971, admitted pro hac vice)
 3 wbernstein@bmkattorneys.com
   BIENERT, MILLER & KATZMAN, PLC
 4 903 Calle Amanecer, Suite 350
 5 San Clemente, CA 92673
   Tel.: (949) 369-3700
 6 Fax: (949) 369-3701
   Attorneys for James Larkin
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                            FOR THE DISTRICT OF ARIZONA
10 United States of America,                    No. 18-CR-00465-SPL
11
                 Plaintiff,                     MOTION TO STAY AND POSTPONE
12 v.                                           ANCILLARY HEARING
13 Backpage.com LLC, et al.,                    Hon. Steven P. Logan
14                       Defendants.            Date: November 16, 2018
                                                Time: 9:00 a.m.
15
16
17         On October 19, 2018, this Court ordered a November 16, 2018, hearing (the
18 “Ancillary Hearing”) on the petitions of third party interest by Michael Lacey, James Larkin,
19 Scott Spear, John Brunst, Shearwater Holdings, LLC, Leeward Holdings, LLC, Camarillo
20 Holdings, LLC, Cereus Properties, LLC, Vermillion Holdings, LLC, and Medalist Holdings,
21 Inc. (collectively, “Claimants”), and Andrew Padilla and Joye Vaught, which were filed in
22 response to the government’s Preliminary Order of Forfeiture against Carl Ferrer,
23 Backpage.com, LLC, and certain affiliates of Backpage.com, LLC. See Dkt. 46.
24         Claimants respectfully request that the Court stay the Ancillary Hearing pending a
25 ruling from the Delaware Court of Chancery in Camarillo Holdings, LLC, et al. v. Amstel
26 River Holdings, LLC, et al. (C.A. No. 2018-0606-SG), in which the Court of Chancery
27 currently is considering Claimants’ interest in certain property that the government intends
28 to forfeit from Backpage.com, LLC and its affiliates and which is the subject of the Ancillary


                               MOTION TO STAY AND POSTPONE ANCILLARY HEARING
              Case 2:18-cr-00465-SPL Document 51 Filed 11/07/18 Page 2 of 5



 1 Hearing. The Delaware court’s ruling will have a direct and material impact on Claimants’
 2 petitions and this Court’s adjudication of Claimants’ interest(s) in the relevant assets.
 3          Claimants, Padilla, and Vaught filed their petitions asserting their interests in the
 4 property on June 29, 2018 (see Dkts. 28, 29, 30, 31, 32, and 33) and July 1, 2018 (see Dkts.
 5 35, 36, 37, 38, 39, and 40). Claimants, Padilla, and Vaught intend to file third-party
 6 petitions as to the newly added assets in this Court’s Amended Forfeiture Order (Dkt. 44).
 7          There are hundreds of assets at issue (see Exhibit A) in the following broad
 8 categories: U.S. Bank Accounts, Foreign Bank Accounts, Domain Names, Security
 9 Deposits and Retainers/Deposits for Future Services, Reserves and Accounts Receivable –
10 Foreign, Reserves and Accounts Receivable – Domestic, Trademarks and Other Intellectual
11 Property, and law firm IOLTA accounts.
12          Section 853(n) gives a third-party petitioner the right to a full evidentiary hearing,
13 where “the petitioner may testify and present evidence and witnesses on his own behalf,
14 and cross-examine witnesses who appear at the hearing. The United States may present
15 evidence and witnesses in rebuttal and in defense of its claim to the property and cross-
16 examine witnesses who appear at the hearing. In addition to testimony and evidence
17 presented at the hearing, the court shall consider the relevant portions of the record of the
18 criminal case which resulted in the order of forfeiture.” 21 U.S.C. § 853(n).
19          There is no specific time period in which an ancillary hearing needs to be held, but
20 21 U.S.C. § 853(n) provides that the Court “shall, to the extent practicable and consistent
21 with the interests of justice,” hold a hearing “within thirty days of the filing of the petition.”
22 21 U.S.C. § 853(n).
23          In a typical case, the third party asserting an interest in forfeited assets is a bank,
24 family member, or other third-party lienholder who has an interest in property. In this case,
25 however, the government is attempting to forfeit assets from certain cooperating defendants
26 (on their consent)—and, with respect to one of the largest assets, the cooperating defendants
27 have absolutely no legal interest in the asset. Moreover, the individual Claimants, Padilla,
28 and Vaught are defendants in a related prosecution and have chosen to go to trial, and they

                                                      2
                                MOTION TO STAY AND POSTPONE ANCILLARY HEARING
              Case 2:18-cr-00465-SPL Document 51 Filed 11/07/18 Page 3 of 5



 1 (and entities controlled by the individual Claimants) have an interest in those same assets.
 2 Some of those assets include attorney retainer accounts that the individual Claimants,
 3 Padilla, and Vaught need for their legal defense in their criminal case and Claimants,
 4 Padilla, and Vaught need to defend related civil litigation. As Claimants explained in their
 5 Motion to Reconsider Order Granting Government’s Motion to Amend/Correct and
 6 Supplement Preliminary Order of Forfeiture (Dkt. 45), their interest in those assets currently
 7 is being litigated in the Court of Chancery in Delaware, in the case referenced above.
 8         At any ancillary hearing, the determination of who “owns” or has an interest in
 9 property is governed by state law. See, e.g., Willis Mgmt. Ltd. v. United States, 652 F.3d
10 236, 242 (2d Cir. 2011) (“in order for a third-party to have standing to make a claim to
11 preliminarily forfeited assets, it must have a legal interest in those assets, as established by
12 relevant state law.”); United States v. Hooper, 229 F.3d 818, 820 (9th Cir. 2000) (“[s]tate
13 law determines whether Claimants have a property interest”); United States v. Alcaraz–
14 Garcia, 79 F.3d 769, 774 (9th Cir. 1996) (“Under 21 U.S.C. § 853(n)(6) the ‘legal right,
15 title or interest’ of the third party is determined by state law.”). Where, as here, there is a
16 pending state court proceeding that will decide one of the core issues before the Court in
17 the scheduled Ancillary Hearing, it makes sense to stay the Ancillary Hearing until that
18 state court renders its decision.
19         Claimants filed their summary advancement proceeding in the Delaware Court of
20 Chancery on August 16, 2018. With their Complaint, Claimants filed a Motion to Expedite,
21 as cases asserting advancement rights in Delaware are summary proceedings that, consistent
22 with Delaware’s strong public policy, are granted expedited treatment. The Court of
23 Chancery will schedule trials in such cases in as little as 45-60 days from the filing of a
24 complaint. Hours before the Court of Chancery was set to hear Claimants’ Motion to
25 Expedite (and set a trial date), Ferrer and Backpage.com, LLC removed the case to the
26 United States District Court in Delaware. That Court has now remanded the action back to
27 the Court of Chancery, which has set a hearing on the Motion to Expedite later this month.
28 Claimants will request that the trial be set several weeks thereafter.

                                                     3
                               MOTION TO STAY AND POSTPONE ANCILLARY HEARING
             Case 2:18-cr-00465-SPL Document 51 Filed 11/07/18 Page 4 of 5



 1         Accordingly, Claimants respectfully request that the Court vacate the November 16,
 2 2018 hearing date and stay the Ancillary Hearing proceedings pending the Delaware Court
 3 of Chancery’s ruling. Claimants propose to file a status report with this Court within seven
 4 (7) days after the ruling is obtained.
 5         Excludable delay under 18 U.S.C. § 3161(h) will not occur as a result of this motion
 6 or of an order based thereon
 7
 8                                                  Respectfully submitted,
 9
     Dated: November 7, 2018                        /s/ Whitney Z. Bernstein
10                                                  BIENERT, MILLER & KATZMAN, PLC
                                                    Attorneys for James Larkin
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    4
                              MOTION TO STAY AND POSTPONE ANCILLARY HEARING
             Case 2:18-cr-00465-SPL Document 51 Filed 11/07/18 Page 5 of 5



 1                               CERTIFICATE OF SERVICE
 2        I certify that on this 7th day of November 2018, I electronically transmitted a PDF
 3 version of this document to the Clerk of the Court, using the CM/ECF System, for filing
   and for transmittal of a Notice of Electronic Filing to the following CM/ECF registrants
 4 listed below.
 5
                                                 /s/ Toni Thomas
 6                                                Toni Thomas
 7
     David Lawrence Botsford, Botsford & Roark, dbotsford@aol.com
 8
     Erin E. McCampbell, Lipsitz Green Scime Cambria LLP, emccampbell@lglaw.com
 9 Daniel James Quigley, Daniel J Quigley PLC, quigley@djqplc.com
10 Michael L. Piccarreta, Piccarreta Davis Keenan Fidel PC, mlp@pd-law.com
11 Anthony R. Bisconti, Bienert Miller & Katzman PLC, tbisconti@bmkattorneys.com
12 Kenneth M. Miller, Bienert Miller & Katzman PLC, kmiller@bmkattorneys.com
13 Thomas H. Bienert, Jr., Bienert Miller & Katzman PLC, tbienert@bmkattorneys.com
14 Whitney Z. Bernstein, Bienert Miller & Katzman PLC, wbernstein@bmkattorneys.com
15 K. C. Maxwell, Maxwell Law PC, kcm@kcmaxlaw.com
16 Adam Christian Page, Karp & Weiss PC, apage@karpweiss.com
   Stephen M. Weiss, Karp & Weiss PC, sweiss@karpweiss.com
17
   Ariel A. Neuman, Bird Marella, aan@birdmarella.com
18
   Gary S. Lincenberg, Bird Marella, gsl@birdmarella.com
19
   Gopi K. Panchapakesan, Bird Marella, gkp@birdmarella.com
20
   Michael D. Kimerer, Kimerer & Derrick PC, MDK@kimerer.com
21 Rhonda Elaine Neff, Kimerer & Derrick PC, rneff@kimerer.com
22 Bruce S. Feder, Feder Law Office PA, bf@federlawpa.com
23 Andrew C. Stone, Assistant U.S. Attorney, andrew.stone@usdoj.gov
24 John Jacob Kucera, Assistant U.S. Attorney, john.kucera@usdoj.gov
25 Kevin M. Rapp, Assistant U.S. Attorney, kevin.rapp@usdoj.gov
26 Margaret Wu Perlmeter, Assistant U.S. Attorney, Margaret.perlmeter@usdoj.gov
27 Reginald E. Jones, Assistant U.S. Attorney, reginald.jones@usdoj.gov
   Peter Shawn Kozinets, Assistant U.S. Attorney, peter.kozinets@usdoj.gov
28

                                                   5
                             MOTION TO STAY AND POSTPONE ANCILLARY HEARING
Case 2:18-cr-00465-SPL Document 51-1 Filed 11/07/18 Page 1 of 21




                       Exhibit A
       Case 2:18-cr-00465-SPL Document 51-1 Filed 11/07/18 Page 2 of 21




                                     Exhibit A

              United States of America v. Backpage.com LLC, et al.
                          Case No. 2:18-cr-00465-SPL

       Assets included in Preliminary Order of Forfeiture (Doc. 22) and
       Order on Supplement to Preliminary Order of Forfeiture (Doc. 44)

Preliminary Order of Forfeiture
U.S. Bank Accounts

  1.    Any and all bank funds, securities, or other assets on deposit or seized from
        account number x7188 held at Prosperity Bank. (The account is held in the
        name of Posting Solutions LLC and the estimated value is $3,100,000.)

  2.    Any and all bank funds, securities, or other assets on deposit or seized from
        account number x4155 at JP Morgan Chase that were previously transferred
        into that account by the bail bonds service of Carl Ferrer. (The estimated
        value is $500,000.)

  3.    Any and all bitcoin or other assets on deposit or seized from bitcoin wallet
        address -6Lix5 that were previously transferred into that account from the
        bitcoin wallet address-CSRd8. (The estimated number of bitcoin is 405.)

  4.    Any and all bitcoin or other assets on deposit or seized from bitcoin wallet
        address -6Lix5 that were previously transferred into that account from the
        bitcoin wallet address -9aRkE. (The estimated number of bitcoin is 200.)

  5.    Any and all bitcoin or other assets on deposit or seized from bitcoin wallet
        address -6Lix5 that were previously transferred into that account from
        Coinapault. (The estimated number of bitcoin is 7.)

  6.    Any and all bitcoin or other assets on deposit or seized from bitcoin wallet
        – 6Lix5 that were previously transferred into that account from GoCoin.
        (The estimated number of bitcoin is 412.




                                      Exhibit A
                                       Page 1
     Case 2:18-cr-00465-SPL Document 51-1 Filed 11/07/18 Page 3 of 21




7.   Any and all bitcoin or other assets on deposit or seized from bitcoin wallet
     address -6Lix5 that were previously transferred into that account from
     Mobile Currency. (The estimated number of bitcoin is 173.)

8.   Any and all litecoin or other assets on deposit or seized from litecoin wallet
     address –goaeV that were previously transferred into that wallet from the
     Nano Ledger S. (The estimated number of litecoin is 16,311.)

9.   Any and all bitcoin cash or other assets on deposit or seized from bitcoin
     cash wallet address –t8v7e that were previously transferred into that from
     the Nano Ledger S. (The estimated amount of bitcoin cash is 2,673.)

10. Any and all bank funds, securities, or other assets on deposit or seized from
    account number x4155 at JP Morgan Chase that were previously transferred
    into that account from an Ad Tech BV account (x2071) held in the
    Netherlands. (The estimated value is $106,998.41.)

11. Any and all bank funds, securities, or other assets on deposit or seized from
    account number x4155 at JP Morgan Chase that were previously transferred
    into that account from a Payment Solutions BV account (x7684) held in the
    Netherlands. (The estimated value is $700,000.)

12. Any and all bank funds, securities, or other assets on deposit or seized from
    account number x6886 held at Crypto Capital. (The account is held in the
    name of Website Technologies and the estimated value is $52,722.87.)

13. Any and all bank funds, securities, or other assets on deposit or seized from
    account number x1124 held at Crypto Capital. (The account is held in the
    name of Ad Tech BV and the estimated value is $41,994.24.)

14. Any and all bank funds, securities, or other assets on deposit or seized from
    account number x1933 held at Crypto Capital. (The account is held in the
    name of Ad Tech BV and the estimated value is $129,000.)

15. Any and all bank funds, securities, cryptocurrency, or other assets on deposit
    or seized from an account held at Kraken in the name of Ad Tech BV. (The
    estimated value is $236,742.03.)



                                   Exhibit A
                                    Page 2
       Case 2:18-cr-00465-SPL Document 51-1 Filed 11/07/18 Page 4 of 21




  16. Any and all bank funds, securities, or other assets on deposit or seized from
      account number x4155 at JP Morgan Chase that were previously transferred
      into that account by Crypto Capital account of Ad Tech BV. (The estimated
      value is $50,000.)

  17. Any and all bank funds, securities, or other assets on deposit or seized from
      account number x4155 at JP Morgan Chase that were previously transferred
      into that account by Crypto Capital account of Website Technologies. (The
      estimated value is $42,500.)

  18. Any and all bank funds, securities, or other assets on deposit or seized from
      account number x4155 at JP Morgan Chase that were previously or will be
      transferred into that account by Paul Hastings LLP on behalf of Website
      Technologies, LLC. (The estimated value is $248,980.)

Foreign Bank Accounts

  1.   Any and all bank funds, securities, or other assets on deposit or seized from
       account number x5803 held at Fio Banka (Czech Republic). The account is
       held in the name of Ad Tech BV and the estimated value is $1,228.76.

  2.   Any and all bank funds, securities, or other assets on deposit or seized from
       account number x5801 held at Fio Banka (Czech Republic). The account is
       held in the name of Ad Tech BV and the estimated value is $18,610.10.

  3.   Any and all bank funds, securities, or other assets on deposit or seized from
       account number x5805 held at Fio Banka (Czech Republic). The account is
       held in the name of AD Tech BV and the estimated value is $3,738.45.

  4.   Any and all bank funds, securities, or other assets on deposit or seized from
       account number x4198 held at Fio Banka (Czech Republic) The account is
       held in the name of Protecctio s.r.o. and the estimated value is $112,880.49.

  5.   Any and all bank funds, securities, or other assets on deposit or seized from
       account number x4194 held at Fio Banka (Czech Republic). The account is
       held in the name of Protecctio s.r.o. and the estimate value is $3,803,097.22.

  6.   Any and all bank funds, securities, or other assets on deposit or seized from
       account number x4196 held at Fio Banka (Czech Republic). The account is
       held in the name of Protecctio s.r.o. and the estimated value is $4,902.90.
                                     Exhibit A
                                      Page 3
     Case 2:18-cr-00465-SPL Document 51-1 Filed 11/07/18 Page 5 of 21




7.   Any and all bank funds, securities, or other assets on deposit or seized from
     account number x2226 held at Fio Banka (Czech Republic). The account is
     held in the name of Gold Leaf s.r.o. and the estimated value is
     $1,425,902.33.

8.   Any and all bank funds, securities, or other assets on deposit or seized from
     account number x2231 held at Fio Banka (Czech Republic). The account is
     held in the name of Gold Leaf s.r.o. and the estimated value is $104,062.02.

9.   Any and all bank funds, securities, or other assets on deposit or seized from
     account number x2230 held at Fio Banka (Czech Republic). The account is
     held in the name of Gold Leaf s.r.o. and the estimated value is $504,972.87.

10. Any and all bank funds, securities, or other assets on deposit or seized from
    account number x8083 held at Fio Banka (Czech Republic). The account is
    held in the name of Varicok Company s.r.o. and the estimated value is
    $440,467.75.

11. Any and all bank funds, securities, or other assets on deposit or seized from
    account number x8086 held at Fio Banka (Czech Republic). The account is
    held in the name of Varicok Company s.r.o. and the estimated value is
    $29,287.55.

12. Any and all bank funds, securities, or other assets on deposit or seized from
    account number x8080 held at Fio Banka (Czech Republic). The account is
    held in the name of Varicok Company s.r.o. and the estimated value is
    $280,692.50.

13. Any and all bank funds, securities, or other assets on deposit or seized from
    account number LI090x held at AS LHV Pank (Estonia). The account is held
    in the name of Olist O.U. and the estimated value is $1,725,000.

14. Any and all bank funds, securities, or other assets on deposit or seized from
    account number LI090x held at Bank Frick (Liechtenstein). The account is
    held in the name of Ad Tech BV and the estimated value is $8,292.87.




                                   Exhibit A
                                    Page 4
   Case 2:18-cr-00465-SPL Document 51-1 Filed 11/07/18 Page 6 of 21




15. Any and all bank funds, securities, or other assets on deposit or seized from
    account number LI300x held at Bank Frick (Liechtenstein). The account is
    held in the name of Ad Tech BV and the estimated value is $2,601,164.44.

16. Any and all bank funds, securities, or other assets on deposit or seized from
    account number LI740x held at Bank Frick (Liechtenstein). The account is
    held in the name of Ad Tech BV and the estimated value is $1,533,820.07.

17. Any and all bank funds, securities, or other assets on deposit or seized from
    account number LI900x held at Bank Frick (Liechtenstein). The account is
    held in the name of Ad Tech BV and the estimated value is $1,598,027.

18. Any and all bank funds, securities, or other assets on deposit or seized from
    account number x7664 held at Knab Bank (Netherlands). The account is
    held in the name of Procop Services BV and the estimated value is
    $2,700,000.

19. Any and all bank funds, securities, or other assets on deposit or seized from
    account number x2452 held at Rabo Bank (Netherlands). The account is held
    in the name of Guilietta Group BV and the estimated value is $650,000.

20. Any and all bank funds, securities, or other assets on deposit or seized from
    account number x4721 held at Rabo Bank (Netherlands). The account is held
    in the name of Guilietta Group BV and the estimated value is $650,000.

21. Any and all bank funds, securities, or other assets on deposit or seized from
    an account at Cashflows Europe Ltd (UK) held in the name of Gulietta
    Group BV. The estimated value is $613,343.07.

22. Any and all bank funds, securities, or other assets on deposit or seized from
    an account at Cashflows Europe Ltd (UK) held in the name of Universeads
    BV. The estimated value is $79,304.96.

23. Any and all bank funds, securities, or other assets on deposit or seized from
    an account at Cashflows Europe (UK) held in the name of Procop Services
    BV. The estimated value is $146,245.91.




                                  Exhibit A
                                   Page 5
      Case 2:18-cr-00465-SPL Document 51-1 Filed 11/07/18 Page 7 of 21




Domain Names

1. admoderation.com (Versio)
2. admoderators.com (Versio)
3. adnet.ws (NetNames)
4. adplace24.com (Versio)
5. adplaces24.com (Versio)
6. adpost24.com (Versio)
7. adpost24.cz (GoDaddy)
8. adquick365.com (Versio)
9. adreputation.com (NetNames)
10. ads-posted-mp.com (Versio)
11. adsplace24.com (Versio)
12. adspot24.com (Versio)
13. adspots24.com (Versio)
14. adsspot24.com (Versio)
15. adtechbv.co.nl (NetNames)
16. adtechbv.com (NetNames)
17. adtechbv.nl (NetNames)
18. advert-ep.com (Versio)
19. adverts-mp.com (Versio)
20. axme.com (GoDaddy)
21. back0age.com (NetNames)
22. backpa.ge (NetNames)
23. backpaee.com (NetNames)
24. backpage-insider.com (NetNames)
25. backpage.adult (NetNames)
26. backpage.ae (NetNames)
27. backpage.at (NetNames)
28. backpage.ax (NetNames)
                                  Exhibit A
                                   Page 6
      Case 2:18-cr-00465-SPL Document 51-1 Filed 11/07/18 Page 8 of 21




29. backpage.be (NetNames)
30. backpage.bg (European domains)
31. backpage.bg (NetNames)
32. backpage.ca (NetNames)
33. backpage.cl (NetNames)
34. backpage.cn (European domains)
35. backpage.cn (NetNames)
36. backpage.co.id (NetNames)
37. backpage.co.nl (European domains)
38. backpage.co.nl (NetNames)
39. backpage.co.nz (NetNames)
40. backpage.co.uk (NetNames)
41. backpage.co.ve (NetNames)
42. backpage.co.za (NetNames)
43. backpage.com (NetNames)
44. backpage.com.ar (NetNames)
45. backpage.com.au (NetNames)
46. backpage.com.ph (NetNames)
47. backpage.cz (NetNames)
48. backpage.dk (NetNames)
49. backpage.ec (NetNames)
50. backpage.ee (European domains)
51. backpage.ee (NetNames)
52. backpage.es (NetNames)
53. backpage.fi (European domains)
54. backpage.fi (NetNames)
55. backpage.fr (European domains)
56. backpage.fr (NetNames)
57. backpage.gr (European domains)

                                     Exhibit A
                                      Page 7
      Case 2:18-cr-00465-SPL Document 51-1 Filed 11/07/18 Page 9 of 21




58. backpage.gr (NetNames)
59. backpage.hk (European domains)
60. backpage.hk (NetNames)
61. backpage.hu (European domains)
62. backpage.hu (NetNames)
63. backpage.ie (NetNames)
64. backpage.in (NetNames)
65. backpage.it (NetNames)
66. backpage.jp (NetNames)
67. backpage.kr (NetNames)
68. backpage.lt (NetNames)
69. backpage.lv (European domains)
70. backpage.lv (NetNames)
71. backpage.me (NetNames)
72. backpage.mx (NetNames)
73. backpage.my (NetNames)
74. backpage.net (NetNames)
75. backpage.nl (NetNames)
76. backpage.no (European domains)
77. backpage.no (NetNames)
78. backpage.nz (NetNames)
79. backpage.pe (NetNames)
80. backpage.ph (NetNames)
81. backpage.pk (NetNames)
82. backpage.pl (NetNames)
83. backpage.porn (NetNames)
84. backpage.pt (NetNames)
85. backpage.ro (European domains)
86. backpage.ro (NetNames)

                                     Exhibit A
                                      Page 8
      Case 2:18-cr-00465-SPL Document 51-1 Filed 11/07/18 Page 10 of 21




87. backpage.se (NetNames)
88. backpage.sex (NetNames)
89. backpage.sg (NetNames)
90. backpage.si (European domains)
91. backpage.si (NetNames)
92. backpage.sk (European domains)
93. backpage.sk (NetNames)
94. backpage.sucks (NetNames)
95. backpage.tw (NetNames)
96. backpage.uk (NetNames)
97. backpage.uk.com (NetNames)
98. backpage.us (NetNames)
99. backpage.vn (NetNames)
100. backpage.xxx (NetNames)
101. backpage.xyz (NetNames)
102. backpagecompimp.com (NetNames)
103. backpagecompimps.com (NetNames)
104. backpagepimp.com (NetNames)
105. backpagepimps.com (NetNames)
106. backpagg.com (NetNames)
107. backpagm.com (NetNames)
108. backpagu.com (NetNames)
109. backpaoe.com (NetNames)
110. backpawe.com (NetNames)
111. backqage.com (NetNames)
112. backrage.com (NetNames)
113. backxage.com (NetNames)
114. bakkpage.com (NetNames)
115. bcklistings.com (NetNames)

                                     Exhibit A
                                      Page 9
      Case 2:18-cr-00465-SPL Document 51-1 Filed 11/07/18 Page 11 of 21




116. bestofbackpage.com (NetNames)
117. bestofbigcity.com (NetNames)
118. bickpage.com (NetNames)
119. bigcity.com (NetNames)
120. bpclassified.com (NetNames)
121. bpclassifieds.com (NetNames)
122. carlferrer.com (NetNames)
123. clasificadosymas.com (NetNames)
124. clasificadosymas.net (NetNames)
125. clasificadosymas.org (NetNames)
126. classifiedsolutions.co.uk (NetNames)
127. classifiedsolutions.net (NetNames)
128. classyadultads.com (Versio)
129. columbusbackpage.com (NetNames)
130. connecticutbackpage.com (NetNames)
131. cracker.co.id (NetNames)
132. cracker.com (NetNames)
133. cracker.com.au (NetNames)
134. cracker.id (NetNames)
135. cracker.net.au (NetNames)
136. crackers.com.au (NetNames)
137. crackers.net.au (NetNames)
138. ctbackpage.com (NetNames)
139. dallasbackpage.com (NetNames)
140. denverbackpage.com (NetNames)
141. easypost123.com (Versio)
142. easyposts123.com (Versio)
143. emais.com.pt (NetNames)
144. evilempire.com (NetNames)

                                    Exhibit A
                                     Page 10
      Case 2:18-cr-00465-SPL Document 51-1 Filed 11/07/18 Page 12 of 21




145. ezpost123.com (Versio)
146. fackpage.com (NetNames)
147. fastadboard.com (Versio)
148. guliettagroup.nl (Versio)
149. htpp.org (NetNames)
150. ichold.com (NetNames)
151. internetspeechfoundation.com (nameisp)
152. internetspeechfoundation.org (nameisp)
153. loads2drive.com (NetNames)
154. loadstodrive.com (NetNames)
155. loadtodrive.com (NetNames)
156. losangelesbackpage.com (NetNames)
157. mediafilecloud.com (NetNames)
158. miamibackpage.com (NetNames)
159. minneapolisbackpage.com (NetNames)
160. mobileposting.com (Versio)
161. mobilepostings.com (Versio)
162. mobilepostlist.com (Versio)
163. mobilposting.com (Versio)
164. naked.city (NetNames)
165. nakedcity.com (NetNames)
166. newyorkbackpage.com (NetNames)
167. paidbyhour.com (NetNames)
168. petseekr.com (NetNames)
169. petsfindr.com (NetNames)
170. phoenixbackpage.com (NetNames)
171. posteasy123.com (Versio)
172. postfaster.com (NetNames)
173. postfastly.com (NetNames)

                                    Exhibit A
                                     Page 11
      Case 2:18-cr-00465-SPL Document 51-1 Filed 11/07/18 Page 13 of 21




174. postfastr.com (NetNames)
175. postonlinewith.com (Versio)
176. postonlinewith.me (Versio)
177. postseasy123.com (Versio)
178. postsol.com (GoDaddy)
179. postszone24.com (Versio)
180. postzone24.com (Versio)
181. postzones24.com (Versio)
182. rentseekr.com (NetNames)
183. results911.com (NetNames)
184. sandiegobackpage.com (NetNames)
185. sanfranciscobackpage.com (NetNames)
186. seattlebackpage.com (NetNames)
187. sellyostuffonline.com (Versio)
188. sfbackpage.com (NetNames)
189. simplepost24.com (Versio)
190. simpleposts24.com (Versio)
191. svc.ws (NetNames)
192. truckrjobs.com (NetNames)
193. ugctechgroup.com (NetNames)
194. universads.nl (Versio)
195. villagevoicepimps.com (GoDaddy)
196. websitetechnologies.co.uk (NetNames)
197. websitetechnologies.com (NetNames)
198. websitetechnologies.net (NetNames)
199. websitetechnologies.nl (NetNames)
200. websitetechnologies.org (NetNames)
201. weprocessmoney.com (GoDaddy)
202. wst.ws (NetNames)

                                      Exhibit A
                                       Page 12
     Case 2:18-cr-00465-SPL Document 51-1 Filed 11/07/18 Page 14 of 21




203. xn--yms-fla.com (NetNames)
204. ymas.ar.com (European domains)
205. ymas.br.com (European domains)
206. ymas.br.com (NetNames)
207. ymas.bz (European domains)
208. ymas.bz (NetNames)
209. ymas.cl (European domains)
210. ymas.cl (NetNames)
211. ymas.co.bz (European domains)
212. ymas.co.bz (NetNames)
213. ymas.co.cr (European domains)
214. ymas.co.cr (NetNames)
215. ymas.co.ni (European domains)
216. ymas.co.ni (NetNames)
217. ymas.co.ve (European domains)
218. ymas.co.ve (NetNames)
219. ymas.com (NetNames)
220. ymas.com.br (European domains)
221. ymas.com.br (NetNames)
222. ymas.com.bz (European domains)
223. ymas.com.bz (NetNames)
224. ymas.com.co (European domains)
225. ymas.com.co (NetNames)
226. ymas.com.do (European domains)
227. ymas.com.do (NetNames)
228. ymas.com.ec (European domains)
229. ymas.com.ec (NetNames)
230. ymas.com.es (European domains)
231. ymas.com.es (NetNames)

                                     Exhibit A
                                      Page 13
     Case 2:18-cr-00465-SPL Document 51-1 Filed 11/07/18 Page 15 of 21




232. ymas.com.gt (European domains)
233. ymas.com.gt (NetNames)
234. ymas.com.hn (European domains)
235. ymas.com.hn (NetNames)
236. ymas.com.mx (NetNames)
237. ymas.com.ni (European domains)
238. ymas.com.ni (NetNames)
239. ymas.com.pe (European domains)
240. ymas.com.pe (NetNames)
241. ymas.com.pr (European domains)
242. ymas.com.pr (NetNames)
243. ymas.com.pt (NetNames)
244. ymas.com.uy (European domains)
245. ymas.com.uy (NetNames)
246. ymas.com.ve (European domains)
247. ymas.com.ve (NetNames)
248. ymas.cr (European domains
249. ymas.cr (NetNames)
250. ymas.do (European domains)
251. ymas.do (NetNames)
252. ymas.ec (European domains)
253. ymas.ec (NetNames)
254. ymas.es (European domains)
255. ymas.es (NetNames)
256. ymas.org (NetNames)
257. ymas.pe (European domains)
258. ymas.pe (NetNames)
259. ymas.pt (NetNames)
260. ymas.us (European domains)

                                  Exhibit A
                                   Page 14
       Case 2:18-cr-00465-SPL Document 51-1 Filed 11/07/18 Page 16 of 21




261. ymas.us (NetNames)
262. ymas.uy (European domains)
263. ymas.uy (NetNames)
264. ymas.uy.com (European domains)

Security Deposits And Retainers/Deposits For Future Services

  1.    Deposit/retainer to DesertNet. The estimated value is $600,000.

  2.    Deposit retainer to SalesForce Data Storage & Services. The estimated
        value is $113,458.

  3.    Deposit/retainer to Sophos EndPoint. The estimated value is $14,225.

  4.    Deposit/retainer to SHI VMWare. The estimated value is $180,417.

  5.    Deposit/retainer to SalesForce Data Storage & Service. The estimated
        value is $113,458.

  6.    Deposit/retainer to SHI. The estimated value is $57,971.

  7.    Prepaid rent to Spaces. The estimated value is $97,607.

  8.    Security deposit to Spaces. The estimated value is $40,945.

  9.    Deposit/retainer to Switch Data Center. The estimated value is $85,993.05.

  10. Any and all bank funds, securities, or other assets remaining In IOLTA
      account number x6180 at First Republic Bank at the conclusion of litigation
      in this case (with the understanding that the funds currently on deposit in
      that account may be withdrawn by counsel solely for the provision of legal
      services).

  11. Any and all bank funds, securities, or other assets remaining In IOLTA
      account number x6255 at First Republic Bank at the conclusion of
      litigation in this case (with the understanding that the funds currently on
      deposit in that account may be withdrawn by counsel solely for the
      provision of legal services).

                                     Exhibit A
                                      Page 15
     Case 2:18-cr-00465-SPL Document 51-1 Filed 11/07/18 Page 17 of 21




  12. Any and all bank funds, securities, or other assets remaining In IOLTA
      account number x5978 at First Republic Bank at the conclusion of litigation
      in this case (with the understanding that the funds currently on deposit in
      that account may be withdrawn by counsel solely for the provision of legal
      services).

  13. Any and all bank funds, securities, or other assets remaining In IOLTA
      account number x7091 at Wells Fargo Bank to fund the criminal defense of
      Backpage.com, LLC, Website Technologies, LLC, Posting Solutions LLC,
      Amstel River Holdings LLC, Ad Tech BV, and/or UGC Tech Group BV
      that are remaining in the account at the conclusion of litigation in this case
      (with the understanding that the funds currently on deposit in that account
      may be withdrawn by counsel solely for the provision of legal services).

Reserves and Accounts Receivable – Foreign

    1. Any and all bank funds, securities, or other assets on deposit at Bank Frick
       & Co. Ag, Landstrasse 14, 9496 Blazers, Liechtenstein for the following
       companies: (a) Ad Tech BV, dba Cracker.com (estimated to be at least
       $1,439,203.51).

    2. Any and all bank funds, securities, or other assets on deposit at Borgun,
       Armuli 30, 108 Reykjavik, Iceland for the following companies: (a)
       Protecctio SRO, dba AdPost24.com (estimated to be at least $157,899.51);
       and (b) Goldleaf SRO, dba Fastadboard.com (estimated to be at least
       $341,768.81).

    3. Any and all bank funds, securities, or other assets on deposit at Cpc1
       (Cashflows), Capital Park Cambridge, CB21 5XE, United Kingdom for the
       following companies: (a) Protecctio SRO, dba AdPost24.com (estimated to
       be at least $94,656.37); (b) Gulietta Group BV, dba Mobileposting.com
       (estimated to be at least $15,043.12; (c) Universads BV, dba
       Easypost123.com (estimated to be at least $332,595.37); (d) Procop Services
       BV, dba Postzone24.com (estimated to be at least $205,508.33); (e) Procop
       Services BV, dba Postix.com (estimated to be at least $225,454.43).

    4. Any and all bank funds, securities, or other assets on deposit at
       Cpc1(Cashflows), Capital Park, Cambridge, CB21 5XE, United Kingdom
       for Amex for the following companies: (a) Gulietta Group BV, dba


                                     Exhibit A
                                      Page 16
 Case 2:18-cr-00465-SPL Document 51-1 Filed 11/07/18 Page 18 of 21




   mobileposting.com (estimated to be at least $1,042,803.72); (b) Universads
   BV, dba easypost123.com (estimated to be at least $221,211.47); (c) Procop
   Services BV, dba Postzone24.com (estimated to be at least $6,897.66); and
   (d) Procop Services BV, dba Postix.Com (estimated to be at least
   $28,738.20).

5. Any and all bank funds, securities, or other assets on deposit at
   Comprocessing, 14 Tonbridge Chambers Pembury Road Tonbridge Kent
   TN9 2HZ United Kingdom for the following companies: (a) Gulietta
   Group BV, dba Mobileposting.com (estimated to be at least $661,276.95);
   (b) Universads BV, dba easypost123.com (estimated to be at least
   $952,506.56); (c) Protecctio SRO, dba adpost24.com (estimated to be at
   least $1,383,949.27); (d) Goldleaf SRO, dba fastadboard.com (estimated to
   be at least $757,816.01); (e) Varicok SRO, dba postfree.com (estimated to
   be at least $278,652.63); (f) Procop Services BV, dba postzone24.com
   (estimated to be at least $142,114.96); and (g) Olist OU, dba jeboom.com
   (estimated to be at least $1,238,115.92).

6. Any and all bank funds, securities, or other assets on deposit at
   Emerchantpay LTD, 29 Howard Street, North Shields, Tyne and Wear
   NE30 1AR, United Kingdom for the Neosurf card for the following
   companies: (a) Proteccio SRO, dba adpost24.com (estimated to be at least
   $136,792.29); (b) Goldleaf SRO, dba fastadbaord.com (estimated to be at
   least $248.27); (c) Varicok SRO, dba postfree.com (estimated to be at least
   $86,076.89); and (d) Olist OU, dba jeboom.com (estimated to be at least
   $509.21).

7. Any and all bank funds, securities, or other assets on deposit at Kalixa, The
   Corn Mill, 1 Roydon Road, Stanstead Abbotts, Ware, Hertfordshire; SG12
   BXL, United Kingdom for the following companies: (a) Gulietta Group
   BV, dba Mobileposting.com (estimated to be at least $342,522.89); (b)
   Universads BV, dba Easypost123.com (estimated to be at least
   $546,714.23); (c) Procop Services BV, dbs Postzone24.com (estimated to
   be at least $94,134.65); and (d) Procop Services BV, dba Postix.com
   (estimated to be at least $141,617.92).


8. Any and all bank funds, securities, or other assets on deposit at Korta Bank
   RafstoQvarvegi 7 │110 Reykjavik, Iceland for the following companies: (a)
   Protecctio SRO, dba Adpost24.com (estimated to be at least 1,783,607.59);
                                 Exhibit A
                                  Page 17
 Case 2:18-cr-00465-SPL Document 51-1 Filed 11/07/18 Page 19 of 21




   (b) Universads BV, dba Easypostl23.com (estimated to be 178,011.10); (c)
   Goldleaf SRO, dba FAstADBoard.com (estimated least $2,128,385.54); (d)
   Varicok SRO, dba Postfree.com estimated to be at least $448,593.62); (e)
   Procop Services BV, dba Postix.com (estimated to be at least $133,611.63);
   (f) Olist OU, dba Jeboom.com (estimated to be at least $675,552.56).

9. Any and all bank funds, securities, or other assets on deposit at Kvika Bank,
   Borgartún 25, 6th Floor, 105 Reykjavik, Iceland for the following
   companies: (a) Gulietta Group BV, dba mobileposting.com (estimated to be
   at least $116,880.00).

10. Any and all bank funds, securities, or other assets on deposit at Masa Pay,
   19f Hangke Building No.92 Yuan Shen Rd. Pudong, Shanghai 200120
   China for the following companies: (a) Goldleaf SRO, dba fastadboard.com
   (estimated to be at least $87,799.92).

11. Any and all bank funds, securities, or other assets on deposit at Poli
   Payments Pty Limited, Level 8. 222 Exhibition Street, Melbourne, Victoria,
   3000 for the following companies: (a) Ad Tech BV, dba Cracker.com
   (estimated to be at least $471,960.05).

12. Any and all bank funds, securities, or other assets on deposit at Transact
   Europe, 52-54 Dimitar Hadzhikotsev Str., 1421 Sofia, Bulgaria for the
   following companies: (a) Protecctio SRO, dba adpost24.com (estimated to
   be at least $720,254.57); (b) Goldleaf SRO, dba fastadboard.com to be at
   least $1,375,661.62); and (c) Procop Services BV, dba postix.com
   (estimated to be at least $130,962.90).

13. Any and all bank funds, securities, or other assets on deposit at Worldline
   SA/NV, Haachtsesteenweg 1442, 1130 Brussels, Belgium for the following
   companies: (a) Protecctio SRO, dba adpost24.com (estimated to be at least
   $767,421.64); and (b) Procop Services BV, dba postix.com (estimated to be
   at least $121,701.67).

14. Any and all bank funds, securities, or other assets on deposit at DCR
   Strategies INC., 2680 Skymark Ave. Suite 420 Mississauga, ON, L4W 5L6
   for the following companies: (a) Posting Solutions LLC, dba Postfastr.com
   (estimated to be at least $503,425.14).



                                 Exhibit A
                                  Page 18
     Case 2:18-cr-00465-SPL Document 51-1 Filed 11/07/18 Page 20 of 21




    15. Any and all bank funds, securities, or other assets on deposit at Ecorepay,
       aka BillPro Pty Ltd, Operations Level 5 / 12 Commercial Road,
       Newstead,Queensland 4006 Australia for the following companies: (a)
       Classified Strategies Cooperatief U.A., dba Backpage.com and cracker.com
       (estimated to be at least $846,414.00).

    16. Any and all bank funds, securities, or other assets on deposit at Ipaydna
       International Limited, Level 12, 1 Peking Road, Tsim Sha Tsui, Kowloon,
       Hong Kong or Ipaydna (EU) Limited, Suite B, 29 Harley Street, London,
       W1G9QR, United Kingdom, for the following companies: (a) Classified
       Solutions Ltd., dba Backpage.com (estimated to be at least $809,492.29).

Reserves and Accounts Receivable - Domestic

  1. Any and all bank funds, securities, or other assets on deposit at Paymitco,
     4700 Millenia Blvd. Suite 175, Orlando, Florida 32839 for the following
     companies: (a) Posting Solutions LLC, dba backpage.com (estimated to be
     at least $647,410.05).

  2. Any and all bank funds, securities, or other assets on deposit at Romit, 25
     Taylor St., San Francisco, CA 94123 for the following companies: (a) Website
     Technologies LLC, dba backpage.com (estimated to be at least $600,777.43).

  3. Any and all bank funds, securities, or other assets on deposit at Cardquiry
     WithPosting Solutions LLC, 2209 E. Lexington Ave, Fresno, CA 93720 for
     the following companies: (a) Posting Solutions LLC, dba backpage.com
     (estimated to be at least $275,381.95).

  4. Any and all bank funds, securities, or other assets on deposit at Business &
     Corporate Development, LLC, A South Carolina Limited Liability ("Bcd")
     for the following companies: (a) Protecctio SRO, dba adpost24.com
     (estimated to be at least $396.59); (b) Gulietta Group BV, dba
     mobileposting.com (estimated to be at least $33,416.02); (c) Universads BV,
     dba easypostl23.com (estimated to be at least $15,942.60); (d) Goldleaf SRO,
     dba fastadboard.com (estimated to be at least $11,793.50) (e) Varicok SRO,
     dba postfree.com (estimated to be at least $5,191.95); (f) Procop Services BV,
     dba postix.com (estimated to be at least $1,379.57); (g) Procop Services BV,
     dba postzone24.com (estimated to be at least $1,084.12); (h) Olist OU, dba
     jeboom.com (estimated to be at least $5,637.20); and (i) Posting Solutions
     LLC, dba backpage.com (estimated to be at least $328,667.76).
                                    Exhibit A
                                     Page 19
     Case 2:18-cr-00465-SPL Document 51-1 Filed 11/07/18 Page 21 of 21




Trademarks And Other Intellectual Property

  1. Backpage (United States, Australia, Canada, Europe).

  2. Cracker (Australia).

  3. All social media accounts affiliated with Backpage.com (e.g., Twitter
     account).

Assets in Supplement to Preliminary Order of Forfeiture

  1. Davis Wright Tremaine LLP ($6.25 million): Bank of America Account
     No. xxxx3414

  2. Perkins Coie LLP ($2.9 million): US Bank Account No. xxxxxxxx1235

  3. Rusing Lopez & Lizardi PLLC ($5.25 million): Bank of the West Account No.
     xxxx1363

  4. Prince Lobel Tye LLP ($100,000): Citibank Account No. xxxxxx1369

  5. Copeland, Franco, Screws & Gill, P.A. ($100,000): Wells Fargo Bank Account
     No. xxxxxxxxx2052

  6. Wayne B. Giampietro LLC ($100,000): JP Morgan Chase Bank Account No.
     xxxxx5397

  7. Walters Law Group ($100,000): JP Morgan Chase Bank Account No.
     xxxxx4381

  8. Akin Gump Strauss Haeur & Feld LLP ($250,000): Citi Private Bank Account
     No. xxxxxx7941

  9. Thompson Coburn LLP ($100,000): US Bank Private Client Reserve Account
     No. xxxxxx3332




                                    Exhibit A
                                     Page 20
            Case 2:18-cr-00465-SPL Document 51-2 Filed 11/07/18 Page 1 of 1




 1
 2
 3
 4
                         IN THE UNITED STATES DISTRICT COURT
 5                           FOR THE DISTRICT OF ARIZONA
 6
     United States of America,                No. 18-CR-00465-SPL
 7
                  Plaintiff,                  [Proposed] Order to Stay and Postpone
 8
     v.                                       Ancillary Hearing
 9
     Backpage.com LLC, et al.,
10
                         Defendants.
11
12
13         Based upon Claimants’ Motion to Stay and Postpone Ancillary Hearing, and good
14 cause appearing:
15         IT IS ORDERED that the November 16, 2018 Ancillary Hearing is hereby stayed and
16 postponed pending the Delaware Court of Chancery’s ruling in Camarillo Holdings, LLC,
17 et al. v. Amstel River Holdings, LLC, et al. (C.A. No. 2018-0606-SG).
18         IT IS FURTHER ORDERED that Claimants will file a status report with this Court
19 within seven (7) days after the ruling in Camarillo Holdings, LLC, et al. v. Amstel River
20 Holdings, LLC, et al. (C.A. No. 2018-0606-SG) is obtained.
21         IT IS FURTHER ORDERED that excludable delay under 18 U.S.C. § 3161(h) will
22 not result from the grant of this Order.
23         IT IS SO ORDERED.
24
25 DATED this _____ day of ______________, 2018.
26
                                                 _________________________________
27
                                                 Honorable Steven P. Logan
28                                               United States District Judge
